PER CURIAM.
Upon the appellee’s forthright confession of error filed in this appeal, a confession which, in our view, is eminently correct, we *843reverse the trial court order under review [which excluded the state’s witnesses from testifying at trial and dismissed the juvenile delinquency petition herein] and remand the cause to the trial court for further proceedings. State v. Ashley, 393 So.2d 1168 (Fla. 3d DCA 1981); State v. Banks, 349 So.2d 736 (Fla. 3d DCA 1977); State ex rel Gerstein v. Durant, 348 So.2d 405 (Fla. 3d DCA 1977); State v. Velasquez, 305 So.2d 837 (Fla. 3d DCA 1974); State v. Roig, 305 So.2d 836 (Fla.1974).
Reversed and remanded.